Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jinggao Li on 1/31/2022.
The application has been amended as follows: 
claim 4: in line 3 replace “the membrane layer” with ---the functional membrane layer—
claim 6: in line 1 replace “the” composite reverse osmosis membrane with ---a--- composite reverse osmosis membrane
claim 6: in lines 11-12 (step 2)), replace “the” thickness with ---a--- thickness
claim 6: in line 19 (step 4)), replace “the” surface with ---a--- surface
claim 6: in line 24 (step 5)), replace “the” thickness with ---a--- thickness
claim 10: in line 1 replace “claims” thickness with ---claim--- thickness
claim 6: remove numbering of method steps: “1)” in line 7; “2)” in line 11, “3)” in line 16, “4)” in line 19, “5)” in line 23.

Reasons for Allowance
Claims 1-10 are allowed.
The following is a statement of examiner’s reasons for allowance: 

Ding teaches a composite membrane, a polyarylether ketone substrate (abstract), the substrate is reacted with functional perfluorohydrocarbon ([0033]), forming a fluorine-containing polyaryletherketone, examples of the functional perfluorocarbons include FluoroPel PFC 601 AFA (containing silane reactive groups)([0029, 0032, 0096]), but fails to explicitly teach the silane as modifying the polyaryletherketone, preparing the mixture according to a ratio, to provide a mixture of fluorine-containing and silane-modified polyaryletherketone; Ding’s method of preparation requires a different process with no motivation to combine the polyaryletherketones as required by the instant claims. Ding further fails to teach the membrane with a polyamide functional layer, or an anti-pollution modified polyvinyl alcohol layer. The prior art does not teach or fairly suggest the full scope of the instant invention of a support body layer, a functional membrane layer, and an anti-pollution layer, wherein the support body layer is a mixture of fluorine-containing polyaryletherketone and silane-modified polyaryletherketone, the functional membrane layer is a polyamide layer, and the anti-pollution layer is a modified polyvinyl alcohol layer, or the method of preparation of the instant claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANNIE MCDERMOTT whose telephone number is (571)272-4479. The examiner can normally be reached Monday - Friday 8:30 - 5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEANNIE MCDERMOTT/Examiner, Art Unit 1777                                                                                                                                                                                                        
		/BRADLEY R SPIES/                             Primary Examiner, Art Unit 1777